 NEW YORK LITHOGRAPHERS UNION NO. I-PNew York Lithographers and Photo-Engravers' UnionNo. l-P, Graphic Arts International Union, AFL-CIO and The New York Times Company and NewYork Stereotypers' Union No. 1, InternationalPrinting and Graphic Communications Union,AFL-CIO. Case 2-CD-526June 24, 1977DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by The New York TimesCompany, herein called the Employer or The Times,alleging that New York Lithographers and Photo-Engravers' Union No. I-P, Graphic Arts Interna-tional Union, AFL-CIO, herein called the Photo-Engravers, had violated Section 8(b)(4)(D) of the Actby engaging in certain proscribed activity with anobject of forcing or requiring the Employer to assigncertain work to employees it represents rather than toemployees represented by New York Stereotypers'Union No. I, International Printing and GraphicCommunications Union, AFL-CIO, herein calledthe Stereotypers.Pursuant to notice, a hearing was held beforeHearing Officer Clifford P. Chaiet on December 16,1976, and January 6, 10, and 11, 1977. All partiesappeared and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer is engaged in the publication of a dailyand Sunday newspaper, with its principal place ofbusiness in New York. During the past year, theEmployer purchased goods from outside the Statehaving a value in excess of $50,000. The parties alsostipulated, and we find, that the Employer is engagedin commerce within the meaning of Section 2(6) and230 NLRB No. 58(7) of the Act and it will effectuate the purposes ofthe Act to assert jurisdiction herein.11. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Photo-Engravers and the Stereotypers are labor organiza-tions within the meaning of Section 2(5) of the Act.111. THE DISPUTEA. Background and Facts of the DisputeFrom 1962 until August 1975, The Times printedcertain sections of its Sunday newspaper in advanceat its West Side plant on West End Avenue and 65thStreet in New York City. The work performed at thisplant consisted, in part, of the production of press-ready printing plates by employees represented bythe Stereotypers. These plates were then delivered tothe presses at the plant for use in printing the realestate, drama, and resort sections of the newspaper.When, in August 1975, the West Side plant was shutdown, the operations involved were moved to themain plant on West 43d Street in New York City,where stereotypers continued to produce press-readyprinting plates for the above-noted sections in thesame manner. The operations at both the West Sideplant and the West 43d Street plant involved theletterpress method of printing.The letterpress method involves the combining ofraised metal type with raised-face engravings in aframe or chase. The chase is then used to produce amatrix or mat by placing a plastic sheet on the chaseand applying heavy pressure to transfer the image ofthe raised type to the mat. The mat, which is an exactimage of the page itself, is then used to produce aheavy lead printing plate, which is put onto the pressto print the paper.In producing certain of the material in the chase,the photoengraving department creates a raised-faceengraving. This process involves the photographingof a paste makeup of the copy which is produced byother employees of The Times. The negative is thenexposed on a light-sensitive metal plate by photoen-gravers. The plate is then developed and etched byothers in the photoengraving department and theresulting engraving is mounted on a heavy metalbase to raise it to the level of the other type in thechase.The chase itself is composed by composing roomemployees who are represented by a typographicalunion. The matrix or mat, taken from the chase, isproduced by stereotypers. Prior to the shutdown ofthe West Side plant, the mat was delivered there andstereotypers at that plant produced the press-readyprinting plate from the mat. Following the shutdown,425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe mat was delivered to the foundry at the 43dStreet plant where stereotypers produced the press-ready printing plate.In September 1976, The Times commenced opera-tions at its Carlstadt, New Jersey, plant. Thisoperation consists of the printing of sections inadvance for the Sunday newspaper. These are thesame sections formerly printed at the West Sideplant.Prior to commencement of the Carlstadt operation,The Times assigned the work of producing theprinting plates to stereotypers. These plates areproduced by the offset method from negativesprepared by photoengravers at the 43d Street plant.On September 24, 1976, employees represented bythe Photo-Engravers engaged in a temporary workstoppage by refusing to produce the negatives used inthe Carlstadt operation. Simultaneously, the Photo-Engravers forwarded a letter to The Times demand-ing that the work of producing the offset printingplates at Carlstadt be assigned to its members.B. The Work in DisputeThe work in dispute involves the production ofpress-ready offset printing plates to be used to printcertain sections of the Sunday Times at the Carlstadt,New Jersey, plant. The process involves taking a full-page negative prepared by photoengravers at 43dStreet; superimposing the negative on a light-sensi-tive thin aluminum plate and exposing the two tointense light; developing and preserving the plate;and bending or crimping the plate to fit the press.There are five machines used in the process. The firstis a hole-punching machine. This is used to punchholes in the plates in order to allow them to be fittedinto the presses. Where a plate has not beenpresensitized, it is run through a coating machinewhich coats it to produce a light-sensitive surface.The plate is then lined up with the negative in anexposure machine and the two are exposed to intenselight. The exposed plate is then placed in adeveloping machine which develops the plate andcoats it with a preservative. This plate is then bentand crimped on a final machine to put it into theshape needed for mounting on the press.C. The Contentions of the PartiesThe Employer contends that the work in disputeshould be assigned to employees represented by theOn November 15, 1976, The Times and the Photo-Engravers participat-ed in an arbitration proceeding concerning the assignment of the work.Although invited to participate, the Stereotypers declined. The award,issued on November 23, 1976, found the work should have been assigned tomembers of the Photo-Engravers.Stereotypers on the basis of Employer preference,economy, and efficiency of operation.The Stereotypers asserts that The Times' assign-ment of the work in dispute to employees representedby the Stereotypers should not be overturned, andthat this assignment is supported by past practice atThe Times and by industrywide practice in Metro-politan New York.The Photo-Engravers takes the position that TheTimes' assigment of the disputed work to employeesrepresented by the Stereotypers was in derogation ofthe contract between The Times and the Photo-Engravers. The Photo-Engravers also bases its claimto the work on an arbitration award.'D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) the parties have not agreed upon amethod for the voluntary adjustment of the dispute.As to (1), the record herein reveals that onSeptember 24, 1976, the photoengravers engaged in atemporary work stoppage by refusing to produce thenegatives used in the Carlstadt operation. Simulta-neously, the Photo-Engravers forwarded a letter tothe Employer demanding that the work of producingthe offset printing plates at Carlstadt be assigned toits members. In view of this temporary workstoppage and the letter sent to the Employer by thePhoto-Engravers, we find that there is reasonablecause to believe that a violation of Section 8(b)(4)(D)has occurred.2As to (2), we find that there is no agreed-uponmethod for voluntary adjustment of this dispute. Thecontract between the Stereotypers and the Employerprovides that differences arising under the contractshall be referred to the Joint Conference Committeefor resolution if representatives of the two partiescannot resolve the matter informally. There is noprovision for tripartite arbitration.The Photo-Engravers contract provides that differ-ences arising under the contract shall be referred tothe Joint Standing Committee for resolution. As inthe Stereotypers contract, there is no provision fortripartite arbitration.In San Diego Stereotypers' Union No. 82, affiliatedwith the International Stereotypers and Electrotypers2 International Association of Bridge, Structural and Ornamental IronWorkers, Local 348, AFL-CIO (Dick Tile and Marble Company, Inc. J, 193NLRB 769, 770 (1971).426 NEW YORK LITHOGRAPHERS UNION NO. I-PUnion of North America (Union-Tribune PublishingCompany),3the Board was faced with a similarsituation where "the arbitration provisions of theirrespective contracts do not provide an agreed-uponmethod for voluntary adjustment of the disputewhich could culminate in a single determinationbinding on all parties."4The Board found that theunions were bound only by their respective contractsand therefore would not be affected by arbitrationinitiated under another union's contract. In Local1184, Southern California District Council of Laborers(H. M. Robertson Pipeline Constructors), 5 the Boardconcluded that "the voluntary adjustment must bindall disputing unions as well as the Employer in orderto come within the meaning of voluntary settlementas set out in Section 10(k)." In that case, the fact thateach union's contract provided for arbitration ofdisputes arising between the contracting parties didnot "support the conclusion that all parties haveagreed to be bound by a single tripartite arbitrationproceeding, or to a means by which a final andbinding adjustment could be reached."6On the basis of the entire record, we conclude thatthere is reasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that there existsno agreed-upon method for the voluntary adjustmentof the dispute within the meaning of Section 10(k) ofthe Act. Accordingly, we find that this dispute isproperly before the Board for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.7The Board hasheld that its determination in a jurisdictional disputeis an act of judgment based on common sense andexperience reached by balancing those factorsinvolved in a particular case.8The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsThe Stereotypers contract, agreed upon December4, 1975, and effective March 31, 1975, to March 30,1978, covers all employees doing stereotype work atthe newspaper. Section 5 of the Stereotypers contractpertains to jurisdiction. Section 5(b) lists the variouscraft designations and work processes covered by thecontract, and includes "such other designations asmay be applied to any process for duplicating plates,3 201 NLRB 893 (1973).4 Id. at 895.5 192 NLRB 1078(1971).6 Id at 1079.7 N.L.R.B. v. Radio & Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers, AFL-CIO [ColumbiaBroadcasting System], 364 U.S. 573 (1961).cylinders or any other duplicate method for print-ing." Section 5(e) states that the Employer willrecognize the jurisdiction of the Stereotypers over"any system, process, method or equipment-andwill make no other contract covering such work-which the publisher may adopt or install within thejurisdiction of the union as a substitute for or as anaddition to any system, process, method or equip-ment now being manned by its stereotypers." Inaddition, by stipulation dated October 25, 1975, theEmployer and the Stereotypers agreed that theStereotypers jurisdiction under the contract alreadyincluded platemaking by the offset process, and itwas therefore unnecessary to add any additionallanguage to the contract to cover the Carlstadtoperation. The Stereotypers contract also contains aprovision preventing any decrease in the number ofregular full-time stereotypers due to the introductionof automation.The Photo-Engravers contract was entered intoDecember 4, 1975, and is effective March 31, 1975, toMarch 30, 1978. In section 21, photoengraving isdefined as all operations pertaining to the productionof photoengraving plates, offset plates, and gravurecylinders. There is also a clause stating that thePhoto-Engravers will have jurisdiction over any newmachines or processes for work covered in thejurisdiction clause of the contract. In a separatememorandum, the Employer agreed to recognize thePhoto-Engravers jurisdiction over the making ofoffset plates which are used in the production of thenewspaper.The jurisdictional provisions of both contracts ontheir face indicate that the Stereotypers and Photo-Engravers each has a colorable claim to offsetplatemaking at the Carlstadt plant. Accordingly, wefind that this factor is neutral.92. Company and industry practiceOnly employees represented by the Stereotypershave ever made press-ready printing plates for theEmployer, either in the offset printing operation orthe traditional typesetting process. Under the tradi-tional process, photoengravers made engravings forphotographs and advertisements. The engravingswere mounted on a lead base and placed in a pagechase with hot metal type. The chase was then sent tothe stereotype department, and the image of theentire chase was transferred under heavy pressure toa International Association of Machinists, Lodge No 1743, AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).9 Graphic Arts Union No. 67, a/w International Printing and GraphicCommunications Union (New Bedford Standard Times Publishing Compan,).220 NLRB 1167(1975).427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa cardboard mat. Stereotypers used this mat to makethe press-ready printing plates.There was uncontradicted testimony that the othermajor New York newspapers employ stereotypers tomake press-ready printing plates. At the New YorkPost, stereotypers produce Hercules plastic platesfrom negatives in the course of producing letterpressprinting plates. Stereotypers at the New York DailyNews make all of the printing plates for thatnewspaper. John Vaughan, a stereotyper at TheTimes, testified that both the Morristown Recordand the Village Voice, which are printed in Morris-town, New Jersey, employ stereotypers to makeplates for the offset printing process. He testifiedfurther that the Hudson Dispatch, printed in UnionCity, New Jersey, uses a process whereby the printingplate is produced from a negative and this plate ismade by stereotypers.l? Accordingly, we find thatthese factors support an award to employees repre-sented by the Stereotypers.3. Relative skillsJohn Mortimer, senior vice president of theEmployer, testified without contradiction that thedegree of skill required for the offset process wassuch that stereotypers or photoengravers could easilylearn it. The Employer provided training for thestereotypers in the offset process prior to beginningproduction at Carlstadt. Stereotyper foremen werealso sent to various installations to learn the offsetprocess, and stereotypers received additional trainingat a printing school in New York. We find that thisfactor favors an award of the work to employeesrepresented by the Stereotypers.4. Economy and efficiency of operationThe assignment of the work in dispute to stereotyp-ers involves significant advantages in efficiency. JohnMortimer testified that there is full employmentamong the photoengravers, and the assignment of thedisputed work to them would necessitate the hiringof additional employees. By contract, the stereotyp-ers cannot be laid off if their jobs are eliminated dueto automation or new production processes. Thus,the assignment of the work in dispute to thephotoengravers would require the Employer tocontinue to employ unneeded stereotypers. We'o This process, known as the Napp process, involves making a reliefplate, whereas a flat plate is made for offset printing.therefore find that these factors favor assignment ofthe work in dispute to employees represented by theStereotypers.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that employees who are represented by theStereotypers are entitled to perform the work indispute. We reach this conclusion relying on Em-ployer preference, company and industry practice,relative skills, and economy and efficiency ofoperation. In making this determination, we areawarding the work in question to employees who arerepresented by Stereotypers, but not to that Union orits members. The present determination is limited tothe particular controversy which gave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of The New York Times Company,who are represented by New York Stereotypers'Union No. 1, International Printing and GraphicCommunications Union, AFL-CIO, are entitled toperform all work relating to offset platemaking at theEmployer's Carlstadt, New Jersey, plant.2. New York Lithographers and Photo-Engrav-ers' Union No. I-P, Graphic Arts InternationalUnion, AFL-CIO, is not entitled by means proscrib-ed by Section 8(b)(4XD) of the Act to force orrequire The New York Times Company to assign thedisputed work to employees represented by thatlabor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, New York Lithogra-phers and Photo-Engravers' Union No. l-P, GraphicArts International Union, AFL-CIO, shall notify theRegional Director for Region 2, in writing, whetheror not it will refrain from forcing or requiring theEmployer, by means proscribed by Section 8(b)(4)(D) of the Act, to assign the disputed work in amanner inconsistent with the above determination.428